Citation Nr: 0915206	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-39 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for right inguinal 
disability, claimed as right hydrocele or right inguinal 
hernia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Patrick Alberts, Law Clerk





INTRODUCTION

The Veteran had active military service from July 1971 to May 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


FINDINGS OF FACT

1.  A right hydrocele was noted at the Veteran's enlistment 
examination for active duty; the disorder did not undergo 
aggravation in or as a result of service.

2.  A right inguinal hernia did not originate in service or 
until several months after service, and is not otherwise 
etiologically related to service.


CONCLUSIONS OF LAW

Right inguinal disability, claimed as right hydrocele or 
right inguinal hernia, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Analysis

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§5103, 5103A; 38 C.F.R. §3.159 
(2008.  The notification obligation in this case was 
accomplished by way of letters from the RO to the appellant 
dated in July 2005 and March 2006.  Although the RO did not 
readjudicate the claim following the March 2006 notice 
letter, the Veteran did not submit any additional evidence or 
argument following the notice, or suggest that any additional 
evidence remains outstanding.  The failure of the RO to 
readjudicate the claim following the March 2006 notice letter 
would not be prejudicial in this case because the result of 
such a readjudication would be no different than the previous 
adjudication.  See generally, Medrano v. Nicholson, 21 Vet. 
App. 165, 172-73 (2001) (declining to find error in the 
failure to readjudicate the claim because, in the absence of 
additional evidence, returning the claim to the RO would have 
resulted in a readjudication of the matter on exactly the 
same evidence and law previously considered by the RO).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him have been obtained, and 
the record does not suggest that any relevant records remain 
outstanding.  38 U.S.C.A. § 5103A.

The record shows that the Veteran has not been examined in 
connection with his claim.  The Board finds, however, that 
under the circumstances present in this case, a medical 
opinion addressing service connection is not necessary.  In 
this regard, the Board notes that a VA examination or opinion 
is necessary where there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The record reflects that the Veteran presented with a 
hydrocele at his April 1971 service entrance examination.  
His service treatment records (STRs) are silent for any 
reference to an inguinal hernia on the right side and the 
Veteran has not at any point contended that he was treated 
for an inguinal hernia in service.  Additionally, the Veteran 
has not alleged a relevant event or injury in service that he 
contends either aggravated the hydrocele, or caused an 
inguinal hernia, and the record does not contain any 
evidence, outside of the Veteran's assertion that the 
disorders are etiologically related to service, or suggesting 
aggravation of an inguinal hernia in or by service. 

In light of the above, the Board finds that a medical opinion 
or examination is not necessary in this case.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.

Factual background

The Veteran's service entrance examination of April 1971 
notes that he had a moderate asymptomatic hydrocele on his 
right side.  The Veteran was accepted for service without 
reservation or qualification and no other genitourinary (G-U) 
system disability was noted on the Veteran's entrance 
examination.  The Veteran's STRs are silent in regards to any 
complaint or findings as to the hydrocele, or as to any 
inguinal hernia or other G-U disability.  The Veteran's March 
1974 separation examination indicates that he had a normal G-
U system, and does not refer to any hydrocele or hernia.  
This examination included a signed statement by the Veteran, 
noting that he felt as though he was in good health.

In a December 1974 VA treatment record, a clinician noted 
that the Veteran had a right hydrocele, commenting that it 
was to be repaired as a requirement for his civilian 
employment.  The Veteran reported to the examiner that the 
right side of his scrotum had been chronically swollen and 
that it had slowly been increasing in size; he did not report 
any particular symptoms prompting him to seek the surgery.  
Additional treatment clinic entries of the same date indicate 
that the Veteran suffered from an inguinal hernia on his 
right side.  The December 1974 VA treatment records appear to 
have used the terms "inguinal hernia" and "hydrocele" 
interchangeably to describe the same disability located at 
the right side of the Veteran's scrotum, which in a surgery 
consent form was referred to as a "bulge, right groin."  
The treatment records indicate that he underwent a 
herniorrhaphy in December 1974.

Private treatment records for 2005 and 2006 note that the 
Veteran was diagnosed as having an inguinal hernia on his 
right side in March 2000.  The Veteran underwent surgery to 
have a hernia repaired in May 2005 after complaining of 
severe pain and nausea.  

Analysis

The Veteran contends that what was labeled a hydrocele in 
service was actually an inguinal hernia, or that the 
hydrocele led to the development of an inguinal hernia.

The Veteran's enlistment examination identified the presence 
of a right hydrocele.  Regardless of whether the defect was 
in fact a hydrocele or, as now claimed, an inguinal hernia, 
the presence of a right inguinal disorder was noted at 
service entrance, and the Veteran consequently is not 
entitled to the presumption of soundness as to such disorder.  
The service records are entirely silent for any complaints or 
findings regarding any hydrocele or inguinal hernia, and the 
evidence does not otherwise suggest that the inguinal 
disorder, whether characterized as a hydrocele or a hernia, 
underwent any worsening in service.  There is no post-service 
reference to a hydrocele or inguinal hernia until several 
months after service.  Even at that time, the Veteran did not 
report any worsening of the inguinal disorder in service.  
The Veteran in fact reported that he required surgery only 
because of the request of his prospective employer.

The Board notes that the Veteran does not contend that any 
specific event or injury occurred that aggravated the right 
inguinal disorder.  To the extent he instead merely offers 
his lay opinion that any such disorder did undergo 
aggravation in or as a result of service, his opinion does 
not constitute competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In short, a right inguinal disorder was documented at service 
entrance, and the competent evidence on file does not even 
remotely suggest that the disorder worsened in or as a result 
of service.

Although the 1974 treatment records do suggest that the 
Veteran's hydrocele may in fact have been a hernia (or at 
least that it evolved eventually into a hernia) the Board has 
considered whether service connection is warranted for the 
hernia as a separate disorder.  In this regard, the STRs are 
silent for any reference to hernia, and there is no post-
service evidence of a right inguinal hernia until several 
months after service, and no competent evidence linking the 
disorder to service.  The Veteran does not report a 
continuity of hernia symptomatology suggesting that it 
originated in service.  To the extent, then, that he is 
merely offering his own opinion that the hernia is 
etiologically related to service, his opinion can not be 
accepted as competent evidence.  

In short, a right inguinal disorder was noted at service 
entrance, the competent evidence does not even remotely 
suggest that such disorder underwent aggravation in or by 
service, and to the extent the Veteran's right inguinal 
hernia was actually a separate disorder from the hydrocele 
noted at service entrance, the hernia was not present in 
service or until several months after service (with no 
competent evidence linking it to service).  As the 
preponderance of the evidence therefore is against the claim, 
the claim is denied. 


ORDER

Entitlement to service connection for right inguinal 
disability is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


